OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06106 Pioneer Mid Cap Value Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: January 31, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Mid Cap Value Fund Schedule of Investments 1/31/15 (unaudited) Shares Value COMMON STOCKS - 100.5% Energy - 2.9% Oil & Gas Drilling - 0.7% Helmerich & Payne, Inc. $ Oil & Gas Equipment & Services - 0.7% Cameron International Corp. * $ Oil & Gas Exploration & Production - 1.5% Cabot Oil & Gas Corp. $ Cimarex Energy Co. $ Total Energy $ Materials - 4.0% Fertilizers & Agricultural Chemicals - 1.0% The Mosaic Co. $ Metal & Glass Containers - 0.1% Crown Holdings, Inc. * $ Gold - 0.6% Newmont Mining Corp. $ Steel - 0.8% United States Steel Corp. $ Paper Products - 1.5% International Paper Co. $ Total Materials $ Capital Goods - 4.4% Aerospace & Defense - 0.5% Huntington Ingalls Industries, Inc. $ Building Products - 2.4% Fortune Brands Home & Security, Inc. $ Owens Corning * $ Electrical Components & Equipment - 1.5% Generac Holdings, Inc. $ Total Capital Goods $ Transportation - 5.0% Airlines - 2.3% United Continental Holdings, Inc. * $ Trucking - 2.7% Con-way, Inc. $ Ryder System, Inc. $ Total Transportation $ Automobiles & Components - 2.6% Auto Parts & Equipment - 0.8% Tenneco, Inc. * $ Tires & Rubber - 1.8% The Goodyear Tire & Rubber Co. $ Total Automobiles & Components $ Consumer Durables & Apparel - 3.3% Household Appliances - 1.6% Whirlpool Corp. $ Housewares & Specialties - 1.7% Jarden Corp. * $ Total Consumer Durables & Apparel $ Consumer Services - 2.8% Education Services - 1.6% DeVry Education Group, Inc. $ Specialized Consumer Services - 1.2% H&R Block, Inc. $ Total Consumer Services $ Retailing - 5.4% Department Stores - 2.8% Kohl's Corp. $ Macy's, Inc. $ Apparel Retail - 1.7% Ross Stores, Inc. $ Specialty Stores - 0.9% Office Depot, Inc. * $ Total Retailing $ Food, Beverage & Tobacco - 3.5% Agricultural Products - 1.2% Ingredion, Inc. $ Packaged Foods & Meats - 2.3% Kellogg Co. $ The JM Smucker Co. $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 11.4% Health Care Equipment - 2.6% Boston Scientific Corp. * $ Zimmer Holdings, Inc. $ Health Care Distributors - 1.9% Cardinal Health, Inc. $ Health Care Services - 2.8% Omnicare, Inc. $ Quest Diagnostics, Inc. $ Health Care Facilities - 1.1% Community Health Systems, Inc. $ Managed Health Care - 3.0% Aetna, Inc. $ Humana, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 3.0% Pharmaceuticals - 3.0% Endo International Plc $ Jazz Pharmaceuticals Plc * Mallinckrodt Plc * $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 3.7% Regional Banks - 3.7% Cathay General Bancorp $ CIT Group, Inc. * Huntington Bancshares, Inc./OH Regions Financial Corp. $ Total Banks $ Diversified Financials - 6.2% Other Diversified Financial Services - 1.6% Voya Financial, Inc. $ Specialized Finance - 1.4% The NASDAQ OMX Group, Inc. $ Consumer Finance - 1.4% Navient Corp. $ Asset Management & Custody Banks - 1.1% Ameriprise Financial, Inc. $ Investment Banking & Brokerage - 0.7% Lazard, Ltd. $ Total Diversified Financials $ Insurance - 6.6% Life & Health Insurance - 0.9% Lincoln National Corp. $ Multi-line Insurance - 1.9% The Hartford Financial Services Group, Inc. $ Property & Casualty Insurance - 2.7% The Allstate Corp. $ The Hanover Insurance Group, Inc. $ Reinsurance - 1.1% Reinsurance Group of America, Inc. $ Total Insurance $ Real Estate - 14.2% Diversified REIT - 1.5% Duke Realty Corp. $ Hotel & Resort REIT - 2.9% Hospitality Properties Trust $ Host Hotels & Resorts, Inc. Pebblebrook Hotel Trust $ Office REIT - 1.2% Boston Properties, Inc. $ Corporate Office Properties Trust $ Residential REIT - 0.5% Equity Residential Property Trust, Inc. $ Retail REIT - 3.1% General Growth Properties, Inc. $ Kimco Realty Corp. $ Specialized REIT - 3.4% Corrections Corp of America $ The Geo Group, Inc. Weyerhaeuser Co. $ Real Estate Services - 1.6% Jones Lang LaSalle, Inc. $ Total Real Estate $ Software & Services - 4.3% IT Consulting & Other Services - 1.1% Amdocs, Ltd. $ Data Processing & Outsourced Services - 3.2% Fidelity National Information Services, Inc. $ Total System Services, Inc. Xerox Corp. $ Total Software & Services $ Technology Hardware & Equipment - 3.2% Communications Equipment - 1.3% Polycom, Inc. * $ Technology Storage, Hardware & Peripherals - 1.4% NetApp, Inc. $ Electronic Manufacturing Services - 0.5% IPG Photonics Corp. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 3.9% Semiconductors - 3.9% Broadcom Corp. $ Marvell Technology Group, Ltd. NVIDIA Corp. $ Total Semiconductors & Semiconductor Equipment $ Utilities - 10.1% Electric Utilities - 7.1% Edison International $ Northeast Utilities Pinnacle West Capital Corp. PNM Resources, Inc. Westar Energy, Inc. $ Multi-Utilities - 3.0% Ameren Corp. $ Public Service Enterprise Group, Inc. Wisconsin Energy Corp. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $907,670,239) $ TOTAL INVESTMENT IN SECURITIES - 100.5% (Cost $907,670,239) (a) $ OTHER ASSETS & LIABILITIES - (0.5)% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. REIT Real Estate Investment Trust. (a) At January 31, 2015, the net unrealized appreciation on investments based on cost for federal income tax purposes of $908,223,841 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3. The following is a summary of the inputs used as of January 31, 2015, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Common Stocks $ $
